Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 12 and 18
b.	Pending: 1-20

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) is submitted on 9/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SEMICONDUCTOR DEVICE AND ELECTRONIC DEVICE WITH SERIAL DATA TRANSFER MECHANISM.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150234010) in view of various embodiments.

Regarding independent claim 1, Kim discloses a semiconductor device (Figs 1-9) comprising: 
at least one data pin configured to transfer a data signal (Fig. 2 and [0030] describes a serial data input pad SDI); 
at least one command address pin configured to transfer a command and an address (Fig. 2 and [0030] describes a command/address pad CA); 
at least one serial pin configured to transfer a serial data signal (Fig. 2 and [0030] describes a serial data output pad SDO); and
processing circuitry connected to the at least one data pin and the at least one serial pin (Fig. 2 and [0033]-[0034] describes circuitry like 700, 300, 800, 200 etc. that is connecting SDI and SDO and Fig. 9 shows memory controller 1200), 
wherein the processing circuitry is configured to receive the data signal from outside through the at least one data pin (Fig. 2 and [0035]), and 
the processing circuitry is configured to output the serial data signal through the at least one serial pin in response to the received data signal (Fig. 2 and [0034]).

Regarding claim 2, Kim discloses all the elements of claim 1 as above and further a memory device connected to the at least one data pin and the at least one command address pin (Fig. 9 shows memory device 1350 being connected with memory controller 1200) , 
wherein the memory device is configured to receive the data signal through the at least one data pin (SDI; Fig. 2), is configured to receive the command through the at least one command address pin (CA; Fig. 2), is configured to receive the address through the at least one command address pin (CA; Fig. 2), and is configured to store the data signal based on the command and the address ([0057] describes transmission of the data stored in the flip-flops 230 of the lowermost slice Slice0 to the upper slices Slice1-Slice3 via he plurality of command/address pads CA and data input/output pads DQ&lt;0:n&gt. [0060] describes outputting the test data to an external device via through the serial data output pad SDO).

Regarding claim 3, Kim discloses all the elements of claim 2 as above and further the memory device is configured to provide the stored data signal to the processing circuitry (Fig. 9 and [0138]-[0141]).

Regarding claim 4, Kim discloses all the elements of claim 2 as above and further the memory device is not directly connected to any of the at least one serial pin (Fig. 9).

Regarding claim 5, Kim discloses all the elements of claim 2 as above and further the at least one serial pin is configured to output the serial data signal without going through the memory device (Fig. 2 and corresponding sections of specification describes transferring serial data to other slices) .

Regarding claim 6, Kim discloses all the elements of claim 2 as above and further the memory device includes a DIMM (dual in-line memory module) ([0141] describes that semiconductor memory device 1350 include, but are not limited to, dynamic random access memory, static random access memory, synchronous dynamic random access memory (SDRAM), synchronous graphics random access memory (SGRAM), double data rate dynamic ram (DDR), and double data rate SDRAM).

 	Regarding claim 7, Kim discloses all the elements of claim 2 as above and further a multiplexer configured to connect the memory device with the processing circuitry, and is configured to transfer the stored data signal to the processing circuitry ([0037] describes multiplexers 220 and 250).

Regarding claim 8, Kim discloses all the elements of claim 1 as above and further the processing circuitry is directly connected to the at least one serial pin (Fig. 2 shows pin SDO directly connected to 800 which is part of processing circuitry).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150234010) in view of Sengoku (US 9710423).

Regarding claim 10, Kim discloses all the elements of claim 1 as above but does not disclose the semiconductor device is configured to decode the serial data signal according to at least one of an I2C or an I3C protocol.
However, Sengoku teaches the semiconductor device is configured to decode the serial data signal according to at least one of an I2C or an I3C protocol (Claims 6 and 9).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Sengoku to Kim such that the semiconductor device is configured to decode the serial data signal according to at least one of an I2C or an I3C protocol in order to provide a method of data communications includes decoding primary data received from an I2C signal in accordance with I2C bus protocols, and decoding secondary data from the I2C signal as taught by Sengoku (col:3; line:17-23).

Regarding claim 11, Kim discloses all the elements of claim 1 as above but does not disclose a first bandwidth of the serial data signal is less than a second bandwidth of the data signal.
However, Sengoku teaches a first bandwidth of the serial data signal is less than a second bandwidth of the data signal (col:6; line:54-65 describes varying bandwidths for data transfer protocols).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Sengoku to Kim such that a first bandwidth of the serial data signal is less than a second bandwidth of the data signal in order to provide a method of data communications includes decoding primary data received from an I2C signal in accordance with I2C bus protocols, and decoding secondary data from the I2C signal as taught by Sengoku (col:3; line:17-23).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brewer et al. (US-9,449,659-B2) --- IDS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        8/13/2022